Office of Chief Counsel
Internal Revenue Service
Number: AM2014-004
Release Date: 5/9/2014

memorandum
CC:ITA:B04:BO'Hara
POSTS-130671-13
UILC:

61.00-00, 118.01-02

date:

April 07, 2014

to:

from:

Third Party Communication: None
Date of Communication: Not Applicable

Linda Kroening
Division Counsel
(Large Business & International)
Andrew Keyso
Associate Chief Counsel
(Income Tax & Accounting)
Curtis Wilson
Associate Chief Counsel
(Financial Institutions & Products)

subject:

Auto Dealer Facility Upgrade Programs
You have requested that the National Office issue a General Legal Advice
Memorandum addressing the tax treatment for amounts that automobile dealerships
receive from automobile manufacturers under Facility Image Upgrade Programs. This
memorandum should not be used or cited as legal precedent.
FACTS
Automobiles generally are sold to the public through independently owned dealerships.
To encourage automobile dealerships to expand, modernize, or renovate their facilities,
some automobile manufacturers offer Facility Image Upgrade Programs (Program).
Each Program is also designed to promote a standard brand image, so that all
dealerships that carry a specific manufacturer’s brand have a similar appearance. The
extent of the renovations varies depending on the manufacturer’s requirements and the
dealership’s condition. The most extensive renovations involve significant structural
changes to the dealerships’ sales and service areas to meet both current and expected
demand for the manufacturers’ vehicles. The least extensive renovations involve
cosmetic upgrades to the facilities to meet the manufacturers’ standardization
requirements.

POSTS-130671-13

2

Each manufacturer creates its own Program requirements, and although each Program
is voluntary, each manufacturer strongly encourages its dealerships to take advantage
of Program. To provide an incentive for a dealership to participate in Program, a
manufacturer may offer Upgrade Image Support Payments (Payments) to participating
dealerships. The purpose of Payments under Program is to provide an incentive for
each dealership to upgrade its facilities and to defray the dealership’s costs for
upgrades; the purpose of Payments is not to reduce the dealership’s costs of vehicles.
Payments are contingent on each dealership’s completion of Program requirements to
upgrade the dealership’s facilities. The terms of Program typically are memorialized in
a contract between the manufacturer and the dealership.
You indicate that dealerships treat Program Payments inconsistently. Some
dealerships exclude Payments from income, asserting that Payments are
nonshareholder contributions to capital under § 118 of the Internal Revenue Code
(Code). Other dealerships and a trade association assert that Payments reduce the
basis in the constructed assets and are not includable in gross income. You explain
that in one Program the dealerships treat Payments as a purchase price adjustment to
the vehicles and that, in a few cases, dealerships include Payments in income.
You asked us to consider the three factual situations described below, and we have
included additional facts from the contracts you provided. In each situation, dealership
participation is voluntary. Also, in each situation, Payments are to encourage the
dealerships’ compliance and completion of the facilities upgrades, and not to encourage
dealerships’ purchases or sales of vehicles. Although there are factual differences
between the situations, the tax treatment of Payments is the same: Payments are
includable in the dealerships’ gross income.
Situation 1
Dealership A (A) operates an automobile dealership that sells and services
Manufacturer X (X) vehicles. X has developed a brand standardization plan for
dealerships that sell X’s vehicles. The plan includes a standard, modernized look for
dealership facilities. X offers a Program to encourage dealerships to undertake the
changes needed to implement X’s plan to improve dealerships’ facilities. Not all
dealerships are eligible to participate in Program.
A applies for Program and, after X accepts A’s application, the parties enter into a
Program agreement describing the terms and conditions of the approved project to
improve A’s facilities. A subsequently undertakes a construction project to expand the
sales and service areas and to update its facilities consistent with X’s standardization
plan.
Under the Program agreement, A is eligible to receive Payments equal to z% of the
project’s construction costs, provided the work complies with X’s standardization plan.
A receives half of the total Payments at the beginning of the project and the other half

POSTS-130671-13

3

upon completion of the project. X has a right to inspect the completed project to ensure
compliance with the Program’s requirements. If A does not satisfactorily complete the
project to improve its facilities, A must repay some or all of Payments.
Situation 2
Dealership B (B) operates an automobile dealership that sells and services
Manufacturer Y (Y) vehicles. Y has developed a brand standardization plan for
dealerships that sell Y’s vehicles. The plan includes several required elements: (1)
improvements to B’s facilities, (2) upgrades to B’s software, internet capabilities and
website enhancement, and (3) training for sales and service employees. Y offers a
Program to encourage dealerships to undertake the changes needed to implement Y’s
plan. All dealerships are eligible to participate in Program. A participating dealership is
required to complete all required elements of the plan.
B applies for Program and, after Y accepts B’s application, the parties enter into a
Program agreement describing the terms and conditions of the approved projects. The
agreement contains a timeline for the project to improve B’s facilities, not to exceed two
years. B subsequently undertakes various projects to fulfill the required elements of Y’s
standardization plan.
Payments are made quarterly for the duration of B’s participation in Program, and
Payments are made only if B meets certain progress goals for each of the required
elements during the preceding quarter. The amount of each Payment is determined by
a formula based on the number of vehicles that B purchased from Y during the
preceding quarter. B may receive Payments after the completion of the construction or
improvement to its facilities because not all required elements of the plan relate to
improvement of B’s facilities, and those required elements may extend beyond the
construction or improvements to B’s facilities.
Situation 3
Dealership C (C) operates an automobile dealership that sells and services
Manufacturer Z (Z) vehicles. Z has developed a brand standardization plan for
dealerships that sell Z’s vehicles. The plan includes a standard, modernized look for
dealership facilities that sell Z’s vehicles. Z offers a Program to encourage dealerships
to undertake the changes needed to implement Z’s plan. All dealerships are eligible to
participate in Program.
C applies for Program and, after Z accepts C’s application, the parties enter into a
Program agreement describing the terms and conditions of the approved project to
improve C’s facilities. Each approved project must be completed by the termination
date of Program, and each project must meet Z’s approval. C subsequently undertakes
a project to fulfill the requirements of Z’s standardization plan.

POSTS-130671-13

4

Program provides for two distinct types of Payments. First, one type of Payment is
determined by $x for each vehicle sold during Program, and C’s right to these payments
begins to accrue for the calendar year in which Z approves the plan. Z pays C accrued
amounts of this type of Payment during the quarter construction is completed and
makes additional Payments of this type quarterly until the termination of Program. The
second type of Payment is determined by using a formula based on the expected costs
of the improvements, and Z pays this type of Payment at the beginning and at the
completion of the project.
LAW
Gross Income under § 61
Section 61 of the Code generally provides that gross income means all income from
whatever source derived. The term “income” is broadly defined as “instances of
undeniable accessions to wealth, clearly realized, and over which the taxpayers have
complete dominion.” Commissioner v. Glenshaw Glass Co., 348 U.S. 426, 431 (1955).
As a general principle, taxpayers in the retail industry compute gross income from sales
during a year by subtracting the cost of the goods sold (CGS) from gross sales receipts.
See § 1.61-3(a) of the Income Tax Regulations (regulations).
Generally, when payments are made by vendors to retailers as an inducement to
purchase merchandise, the payments do not constitute separate items of gross income
but instead are an adjustment to the cost or price of the merchandise purchased
(purchase price adjustment). In Affiliated Foods, Inc., v. Commissioner, 128 T.C. 62, 80
(2007), the Tax Court held that a “purchase price adjustment or a price rebate that a
taxpayer receives for goods that it has purchased for resale is not, itself, an item of
gross income but, instead, is treated as a reduction in the cost of the goods sold.” A
purchase price adjustment may still indirectly affect the amount of Retailer’s gross
income if it results in a reduction in CGS.
As established in case law, the test for whether a payment, credit, allowance or rebate
is a purchase price adjustment is what the parties intend and for what purpose the
payment, credit, allowance, or rebate was paid. If the purpose was to adjust the price of
the item between the parties, then the consideration given, in whatever form, is a
purchase price adjustment and is not a separate item of gross income. The seminal
case addressing purchase price adjustments is Pittsburgh Milk v. Commissioner, 26
T.C. 707 (1956), nonacq. 1959-2 C.B. 8-9, nonacq. withdrawn and acq. 1962-2 C.B. 56, acq. withdrawn and nonacq. 1976-2 C.B. 3-4, and nonacq. withdrawn in part and acq.
in part 1982-2 C.B. 2. There the Tax Court concluded that allowances that a milk
producer paid to buyers lowered the sales price of the milk for income tax purposes.
The Tax Court held that only the net price was includable in the seller's gross income,
even though the discounts were illegal. The Tax Court stated:

POSTS-130671-13

5

It does not follow, of course, that all allowances, discounts, and rebates made by a
seller of property constitute adjustments to the selling prices. Terminology, alone, is not
controlling; and each type of transaction must be analyzed with respect to its own facts
and surrounding circumstances. Such examination may reveal that a particular
allowance has been given for a separate consideration -- as in the case of rebates
made in consideration of additional purchases of specified quantity over a specified
subsequent period; or as in the case of allowances made in consideration of
prepayment of an account receivable, so as to be in effect a payment of interest. The
test to be applied, as in the interpretation of most business transactions, is: What did the
parties really intend, and for what purpose or consideration was the allowance actually
made? Where, as here, the intention and purpose of the allowance was to provide a
formula for adjusting a specified gross price to an agreed net price, and where the
making of such adjustment was not contingent upon any subsequent performance or
consideration from the purchaser, then, regardless of the time or manner of the
adjustment, the net selling price agreed upon must be given recognition for income tax
purposes. 26 T.C. at 716-717.
Basis of Assets under §§ 1012 and 1016
Section 1012 of the Code provides that the basis of acquired property is generally the
cost of the property. Section 1016(a) provides that the basis of property is increased by
the cost of capital improvements. See § 1.1016-2(a) of the regulations. An expenditure
to produce tangible property is a capital expenditure if it meets the requirements of
§ 1.263(a)-2. An expenditure to improve tangible property is a capital expenditure if it
meets the requirements of § 1.263(a)-3.
Nonshareholder Contributions under § 118
Specific provisions of the Code exclude certain items from gross income. Exclusions
from income are to be narrowly construed. Commissioner v. Schleier, 515 U.S. 323,
328 (1995).
Section 118(a) of the Code provides that the gross income of a corporation does not
include any contribution to the capital of a corporation. Section 118(a) applies even
when the contribution to the capital of a corporation is made by a nonshareholder. See
§ 1.118-1 of the regulations.
In U.S. v. Chicago, Burlington, & Quincy Railroad Co., 412 U.S. 401 (1973), the
Supreme Court identified how to determine when a transfer by a nonshareholder to a
corporation is a contribution of capital to the transferee corporation excludable from the
gross income of the transferee corporation. It is necessary to examine the intent or
motive of the transferor and the economic effect on the transferee corporation.
Factors indicative of the transferor’s intent or motive are whether the benefit to the
transferor is direct or indirect, specific or general, or certain or speculative. Id. at 411.

POSTS-130671-13

6

Where the transfer is not made with the purpose of receiving direct service or
recompense, but only of obtaining advantage for the general community, the result is a
contribution to capital. Id.
Regarding the economic effect of the transfer on the transferee corporation, the
Supreme Court provided the following five factors that indicate a contribution to capital:
1. The transfer certainly must become a permanent part of the transferee’s working
capital structure;
2. The transfer must not be compensation, such as a direct payment for a specific,
quantifiable service provided;
3. The transfer must be bargained for;
4. The transferred asset foreseeably must result in benefit to the transferee in an
amount commensurate with its value; and
5. The transferred asset ordinarily, if not always, will be employed in or contribute to
the production of additional income and its value assured in that respect.
Id. at 413.
Basis Reductions under § 362(c)(2)
Section 362(c)(2) of the Code provides that if money is received by a corporation as a
contribution to capital, and it is not contributed by a shareholder as such, then the basis
of any property acquired with such money during the 12-month period beginning on the
day the contribution is received shall be reduced by the amount of such contribution.
Property deemed to be acquired with the contributed money shall be that property, if
any, the acquisition of which was the purpose motivating the contribution. See § 1.3622(a) of the regulations.
ANALYSIS
Payments are Gross Income under § 61
Under the facts of the situations and the contracts you provided, all Payments are
includable in the dealerships’ gross income under § 61 of the Code. The dealerships
have agreed to make specific upgrades and will receive Payments for the successful
completion of those upgrades under Programs. The dealerships are responsible for
contracting with the construction providers and are liable for payments to the
construction providers. The dealerships, not the manufacturers, own the property that
the dealerships construct or improve with Payments. Under these facts, the dealerships
receive payments to defray their expense for construction of, or improvements, to their
property. Therefore, the dealerships have an accession to wealth over which they have
complete dominion and control. Accordingly, the dealerships must recognize gross
income at the time they receive Payments or appropriately accrue the right to receive
Payments under their methods of accounting.

POSTS-130671-13

7

Even though subsequent conditions may require the dealerships to return some or all of
Payments, the dealerships must recognize taxable income when the dealerships
receive Payments (if the dealership uses the cash method of accounting) or when the
all events test is met (if the dealership uses the accrual method of accounting). See,
e.g., Healy v. Commissioner, 345 U.S.278, 281-82 (1953); Schlude v. Commissioner,
372 U.S. 128,137 (1963); § 1.451-1(a) of the regulations. Further, Payments that
dealership B in Situation 2 receives for modifications to its customer service practices,
computer systems, website, or other systems, and Payments earned after construction
is complete, are also gross income under § 61 of the Code.
The facts in this memorandum are similar to the facts in John B. White, Inc. v.
Commissioner, 55 T.C. 729 (1971), aff’d per curiam, 458 F.2d 989 (3d Cir. 1972). In
White, an auto manufacturer paid its authorized dealer amounts for leasehold
improvements to induce the dealer to move its dealership to another location. The
manufacturer offered the payment in order to increase the sales of its products and
enhance its image by having the dealership located in a more desirable neighborhood
and in a more attractive and better equipped building than its current location. The Tax
Court held that the payment was includable in the dealer’s income and was not
excludable as a contribution to capital.
The Tax Court noted that the dealership was not acting on behalf of the manufacturer,
and that the leasehold improvements were the property of the dealer, not the
manufacturer. The Tax Court held, therefore, that the incentive payment, which
financed the improvements, was an undeniable accession to the dealership’s wealth
and was includable in gross income under § 61(a) of the Code.
Payments Are Included in Basis of Dealerships’ Property
Although the manufacturers may make Payments for the intended purpose of defraying
the dealerships’ costs of improvements to the dealerships’ facilities, the dealerships own
the properties, and Payments do not reduce the basis in the dealerships’ property.
Accordingly, the dealerships include the full cost of construction in the basis of newly
constructed property under § 1012 of the Code and include the cost of the capital
improvements in the adjusted basis of existing property under § 1016.
Payments Are Not Purchase Price Adjustments to Vehicles
Dealerships may cite Freedom Newspapers, Inc. v. Commissioner, T.C. Memo 1977429, Rev. Rul. 76-96, 1976-1 C.B., and Rev. Rul. 73-559, 1973-2 C.B. 299,1 in support
of their position that Payments are a purchase price adjustment to the purchased
vehicles. These cases and rulings generally hold that a payment that a taxpayer
1

Rev. Rul. 76-96 was suspended in part by Rev. Rul. 2008-26, 2008-1 C.B. 985.

POSTS-130671-13

8

receives as an inducement to purchase an asset is not includable in gross income and
is not included in the basis of the asset. The test for whether a payment, credit,
allowance or rebate is a purchase price adjustment is what the parties intend and for
what purpose the payment, credit, allowance, or rebate was paid.
Based on the contracts you provided, there is no evidence that Payments under
Programs were made with any intent to reach an agreed selling price of the vehicles
that the manufacturers sell to dealerships. See, e.g., United Draperies, Inc. v.
Commissioner, 41 T.C. 457, 465 (1964), aff’d, 340 F.2d 936, cert. denied 382 U.S. 813
(1965). In United Draperies, the Tax Court held that the taxpayer, a drapery
manufacturer, could not exclude from gross income amounts that it paid to employees
of a customer in order to induce the customer to buy its products. The Tax Court noted
that the payments were “independent of [the taxpayer’s] agreement with its purchasers
fixing the selling price of the products sold. . . . These amounts were paid for a
consideration separate from the selling price of its products, . . . and the amounts
received from these employers in consideration for its products sold is properly
includable in petitioner's gross income.” 41 T.C. at 465.
Under this analysis, the contracts you provided reflect that the purpose and intent of
Payments is to provide an incentive to the dealerships to undertake and complete the
upgrades to their facilities and to defray the dealerships’ costs for the upgrades.
Nothing in the contracts suggests that Payments are an adjustment to the purchase
price of the vehicles; the contracts reflect that Payments are consideration separate
from the dealerships’ purchase of vehicles. Further, using the number of vehicles sold
in Situation 2, or vehicles purchased in Situation 3, to calculate the amount of Payments
is simply a formula to calculate the amount of Payments and is not a formula to reach
the net selling price of the vehicles. See United Draperies, 41 T.C. at 465 (noting that it
was immaterial that the payments in that case were a fixed percentage of sales).
Payments are Not Nonshareholder Contributions to Capital under § 118 and Basis
of Property is not Reduced under § 362(c)(2)
The dealerships cannot rely on § 118(a) of the Code to exclude from the dealerships’
gross income Payments that the manufacturers make under Programs. Further,
because Payments are not nonshareholder contributions to capital excludable under §
118, the basis rules of § 362(c)(2) do not apply to reduce the dealerships’ basis in newly
constructed property or existing property.
The transfer fails Chicago, Burlington, & Quincy for the following reasons: the
manufacturers do not have the proper intent or motive because the manufacturers’
motive is not to obtain advantage for the general community. The manufacturers’
Payments to the dealerships under Programs are for the direct benefit of the
manufacturers. A customer relationship exists between the manufacturers and the
dealerships. The manufacturers want the dealerships to buy more vehicles from the
manufacturers. The purpose of Programs is to provide an incentive for dealerships to

POSTS-130671-13

9

upgrade their facilities, which may result in increased dealership sales of vehicles for
the benefit of the manufacturers.
White is dispositive for all three factual situations and the contracts you provided. In
White, the Tax Court concluded that the auto manufacturer made the incentive payment
in consideration for enhanced promotional activities by its authorized dealer through the
use of the dealer’s new facilities and the increase in sales of the auto manufacturer’s
products that could reasonably be expected to follow; such payment is not excludable
from the dealer’s income as a contribution to capital. White, 55 T.C. at 737.
Please call Brenda O’Hara at (202) 317-4730 if you have questions on § 61of the Code
and David McDonnell at (202) 317-4137 for questions on § 118.

